Porter, J.
delivered the opinion to the court. This is an appeal from a judgment rendered against the defendant, bail of one Walker. The transcript of record, filed in this court, is made out in a manner highly discreditable to the officer to whom that duty was entrusted. It presents such confusion, that it is difficult even to know whether we ought to dismiss the appeal.
There an four judgments, and one statement of facts; immediately after the judgment in the original case, which is at the end of the petition, there is, without any intermediate proceedings, a decision of the district judge, that a motion against the sureties is premature. Next comes a certificate without date, that the record contains all the evidence on which this suit was decided ; and succeeding *432this statement without either petition or answer, we have a judgment dated June, 1821 ; and another, in December of the same year. The citations, notices, and answers, cover the remainder of the record, in the most confused in manner; and we cannot tell, with certainty, which of the judgments was based on them.
West'n District.

Sept. 1822.

Bullard for the plaintiff, Mills for the defendant.
We do not know but the statement of facts may refer to the last judgment—if it did, the case would not be one to be affirmed with damages. We dot know that it does refer to it; we are, therefore, not permitted to inquire into the correctness of that judgment. Amidst such confusion, to attempt to decide on the rights of the parties, might work great injustice. We can, therefore, do nothing but dismiss the appeal with costs.